Pursuant to Ind. Appellate Rule 65(D), this
v
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing           Jun 13 2014, 9:55 am
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

KEVIN M. KOLBUS                                GREGORY F. ZOELLER
Indianapolis, Indiana                          Attorney General of Indiana

                                               ROBERT J. HENKE
                                               CHRISTINA D. PACE
                                               Deputy Attorneys General
                                               Indianapolis, Indiana



                                  IN THE
                        COURT OF APPEALS OF INDIANA


IN THE MATTER OF: A.H., Jb.H., and   )
Je.H., CHILDREN IN NEED OF SERVICES, )
                                     )
C.P.,                                )
       Appellant-Respondent,         )
                                     )
             vs.                     )               No. 34A05-1401-JC-1
                                     )
THE INDIANA DEPARTMENT OF            )
CHILD SERVICES ,                     )
       Appellee-Petitioner.          )


               APPEAL FROM THE HOWARD CIRCUIT COURT
                       The Honorable Lynn Murray, Judge
      Cause Nos. 34C01-1307-JC-200, 34C01-1307-JC-201, 34C01-1307-JC-202
                                          June 13, 2014

              MEMORANDUM DECISION – NOT FOR PUBLICATION

BRADFORD, Judge


                                       CASE SUMMARY

       A.H., Jb.H., and Je.H. (collectively the “Children”) are the children of Appellant-

Respondent C.P. (“Mother”) and C.H. (“Father”). Following their parents’ divorce, the

Children resided with Mother.1          On July 16, 2013, Appellee-Petitioner the Indiana

Department of Child Services (“DCS”) filed petitions alleging that the Children where

children in need of services (“CHINS”) after receiving reports of physical abuse by

Mother against the Children. The Children were removed from Mother’s home and

placed in Father’s home.

       Following an evidentiary hearing, the juvenile court determined that the Children

are CHINS. The juvenile court subsequently conducted a dispositional hearing, after

which it continued the Children’s placement with Father and ordered certain services for

both the Children and Mother.            On appeal, Mother contends that the evidence is

insufficient to sustain the juvenile court’s determination that the Children are CHINS.

Mother also contends that the dispositional order does not meet the requirements set forth

in Indiana Code section 31-34-19-6. We affirm.




       1
           Mother and Father are also the parents of an older child, An.H., who, due to allegations of
physical abuse by Mother, resided with Father at all times relevant to the instant appeal.
                                                  2
                      FACTS AND PROCEDURAL HISTORY

      The Children are the children of Mother and Father. DCS became involved with

the Children and initiated CHINS proceedings after receiving reports of physical abuse

against the Children by Mother. Specifically, DCS received a report that on July 12,

2013, Mother punished Jb.H. for accidently hitting Je.H. with a book by lifting Jb.H. out

of a chair by the collar, placing her hands around his throat, pushing him against the wall

in his bedroom, and slamming him against the wall “about five times.” Appellee’s App.

pp. 18, 22, 26. Jb.H. reported having a headache for several hours after the incident.

Both A.H. and Je.H. reported that they witnessed the July 12, 2013 incident between

Mother and Jb.H. and described the incident in a manner consistent with the description

giving by Jb.H.

      In addition, Jb.H. reported that Mother had pushed him to the ground three times

in the two weeks leading up the Children’s removal from Mother’s home, and that on at

least one of these occasions, Mother sat on Jb.H. until he could no longer breathe. Jb.H.

also reported “being hit with an open hand and slammed to the ground and that these

things have been happening off and on for a long time.” Appellee’s App. pp. 18, 22, 26.

A.H. also reported that she had also suffered physical abuse by Mother. A.H. indicated

that Mother had previously pulled her down to the floor by her hair and hit her on the

hand with a spatula until she bled. Je.H. also reported that Mother “hits” her “with an

open hand.” Appellee’s App. pp. 19, 23, 27.

      A.H. additionally reported that she had witnessed Mother “punching, scratching

and fighting” with Father before Mother and Father’s divorce. Appellee’s App. pp. 19,

                                            3
23, 27.      A.H. disclosed that Mother “hits her current husband and that physical

altercations have occurred in front of the [C]hildren.” Appellee’s App. pp. 19, 23, 27.

Each of the Children expressed concern for their half-sister, E.P., and A.H. indicated that

she feels Mother is too rough with E.P.

       On July 16, 2013, DCS filed verified petitions alleging that the Children and E.P.2

were CHINS. DCS amended its verified petitions on July 17, 2013. The juvenile court

conducted an evidentiary hearing on September 16, 2013, during which it heard evidence

relating to DCS’s allegation that the Children were CHINS. Following the conclusion of

the evidentiary hearing, the juvenile court determined that the Children were CHINS.

The juvenile court conducted a dispositional hearing on December 2, 2013, after which it

granted wardship of the Children to DCS, maintained the Children’s placement with

Father, and ordered Mother to participate in reunification services. Mother now appeals.

                                  DISCUSSION AND DECISION

                                    I. Sufficiency of the Evidence

       Mother contends that DCS presented insufficient evidence to sustain the juvenile

court’s determination that the Children are CHINS. In raising this contention, Mother

claims that DCS presented insufficient evidence to prove both that the Children are

CHINS and that services are unlikely to be provided without coercive intervention. For

its part, DCS argues that Mother has waived this claim for appellate review because she




       2
           The juvenile court’s determination regarding E.P. is not at issue in this appeal.


                                                      4
has failed to include the transcript of the September 16, 2013 evidentiary hearing in the

record on appeal.

      Indiana Code section 31-34-1-1 provides that a child is a CHINS if before the

child becomes eighteen years of age:

      (1) the child’s physical or mental condition is seriously impaired or
      seriously endangered as a result of the inability, refusal, or neglect of the
      child’s parent, guardian, or custodian to supply the child with necessary
      food, clothing, shelter, medical care, education, or supervision; and
       (2) the child needs care, treatment, or rehabilitation that:
              (A) the child is not receiving; and
              (B) is unlikely to be provided or accepted without the coercive
      intervention of the court.

Indiana Code section 31-34-1-2 provides that a child is a CHINS if before the child

becomes eighteen years of age:

      (1) the child’s physical or mental health is seriously endangered due to
      injury by the act or omission of the child’s parent, guardian, or custodian;
      and
      (2) the child needs care, treatment, or rehabilitation that:
              (A) the child is not receiving; and
              (B) is unlikely to be provided or accepted without the coercive
      intervention of the court.

      With respect to CHINS determinations, the Indiana Supreme Court has held as

follows:

      [a] CHINS proceeding is a civil action; thus, “the State must prove by a
      preponderance of the evidence that a child is a CHINS as defined by the
      juvenile code.” In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). We neither
      reweigh the evidence nor judge the credibility of the witnesses. Egly v.
      Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind.
      1992). We consider only the evidence that supports the trial court’s
      decision and reasonable inferences drawn therefrom. Id. We reverse only
      upon a showing that the decision of the trial court was clearly erroneous.
      Id.


                                           5
In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012).                   It is well-settled that “[i]t is the

appellant’s duty to insure that an adequate record is presented to this court for review of

the issues it raises.” Mid-West Fed. Sav. Bank a Div. of 1st Ind. Bank, a Fed. Sav. Bank v.

Epperson, 579 N.E.2d 124, 125 (Ind. Ct. App. 1991); see also Anderson v. Ind. State

Emps. Appeals Comm’n, 172 Ind. App. 529, 532, 360 N.E.2d 1040, 1042 (1977); Kerkhof

v. Dependable Delivery, Inc., 167 Ind. App. 248, 251, 338 N.E.2d 513, 516 (1975).

When an appellant fails to present an adequate record on appeal, “the appellant is deemed

to have waived any alleged error based upon missing material.” Adamson v. Norwest

Bank, NA, 609 N.E.2d 35, 37 (Ind. Ct. App. 1993).

        DCS initiated the CHINS proceedings after receiving reports of physical abuse

against the Children by Mother.              After an evidentiary hearing, the juvenile court

determined that DCS had presented sufficient evidence to prove by a preponderance of

the evidence that the Children are CHINS. Mother challenges this determination on

appeal. However, we are unable to review the sufficiency of the evidence to sustain the

trial court’s determination because Mother did not provide this court with a transcript of

the evidentiary hearing. Without the aid of the transcript of the evidentiary hearing, we

are unable to review the evidence presented by DCS or come to a determination about

whether said evidence was sufficient to sustain the trial court’s determination that the

Children are CHINS. As such, we conclude that Mother has waived this challenge on

appeal.3


        3
           Further, to the extent that Mother disputes the accuracy of the Children’s alleged testimony and
cites to the juvenile court’s decision to end the CHINS case regarding E.P. during the December 2, 2013
                                                    6
                                     II. Dispositional Order

       Mother also contends that the dispositional order does not meet the requirements

of Indiana Code section 31-34-19-6. With respect to dispositional orders, Indiana Code

section 31-34-19-6 provides as follows:

       If consistent with the safety of the community and the best interest of the
       child, the juvenile court shall enter a dispositional decree that:
       (1) is:
               (A) in the least restrictive (most family like) and most appropriate
       setting available; and
               (B) close to the parents’ home, consistent with the best interest and
       special needs of the child;
       (2) least interferes with family autonomy;
       (3) is least disruptive of family life;
       (4) imposes the least restraint on the freedom of the child and the child’s
       parent, guardian, or custodian; and
       (5) provides a reasonable opportunity for participation by the child’s parent,
       guardian, or custodian.

In challenging the propriety of the dispositional order, Mother claims that the

dispositional order fails to conform to the requirements of Indiana Code section 31-34-

19-6 because it did not consider the best interests of the Children or provide Mother with

a reasonable opportunity for participation.

       The dispositional order granted wardship of the Children to DCS, maintained the

Children’s placement with Father, and ordered Mother to participate in reunification

services. The dispositional order recognized that services were necessary as the Children

had been exposed to physical abuse in Mother’s home. The Children were placed in



dispositional hearing in support of her claim that the evidence presented by DCS was insufficient to
sustain the juvenile court’s determination that the Children are CHINS, we conclude that Mother’s claim
is merely an invitation to reweigh the evidence, which we will not do. See In re K.D., 962 N.E.2d at
1253.
                                                  7
Father’s care and were given the opportunity to participate in therapy and therapeutic

visitation with Mother. The juvenile court determined that continued placement with

Father was in the Children’s best interest because it represented the least restrictive, most

home-like, and appropriate placement available for the Children.

       Mother complains that she was denied a reasonable opportunity to participate in

services with the Children because Father could dictate Mother’s participation by

scheduling the Children’s counseling sessions. Mother, however, did not claim on appeal

that she was unable to attend any of the necessary counseling sessions with the children

due to scheduling conflicts.

       The juvenile court heard testimony during the dispositional hearing that Father

was initially notified of the Children’s counseling sessions after the sessions were

scheduled. Father had requested that some of the sessions be rescheduled and that the

Children’s counseling sessions be scheduled for the same time, either as a group or

individually, rather than for separate days or separate times. Father testified that it took

three to four weeks to receive notification that his request had been granted.

       The juvenile court also heard evidence that the Children had to miss school to

attend some of the scheduled appointments.         The juvenile court stated that it was

disturbed that counseling sessions were scheduled for a time when the Children were

scheduled to be in school. The juvenile court indicated that future sessions should be

scheduled for a time when the Children were not to be in school and that DCS should

arrange transportation for the Children, if needed, to ensure participation in the necessary

counseling with Mother. Mother has failed to prove that the dispositional order did not

                                             8
represent the best interests of the Children or provide her with a reasonable opportunity to

participate in necessary services.

       The judgment of the juvenile court is affirmed.

RILEY, J., and ROBB, J., concur.




                                             9